JOHNSON, Judge.
This is an appeal from a final judgment which established a Nevada divorce decree as a Florida judgment, modified said decree with respect to child support payments and other matters and refused to enforce certain arrearages in child support payments.
It is established that in determining whether arrearages should be awarded under a proceeding to enforce a foreign decree, the trial court is entitled to consider equitable defenses, such as a subsequent modification between the parties and the fact that the greater part of the proceeds of the property of the parties was received by appellant. Smith v. Smith, 197 So.2d 16 (Fla.App.3rd, 1967). Where there is sufficient evidence in the record to support the trial court’s findings with regard to a modification of child support payments and the enforcement of arrear-ages, the judgment below will not be disturbed even though this Court may have reached a different conclusion.
We have carefully considered the record on appeal and the briefs and oral arguments submitted by the parties. It is our conclusion that appellant has failed to demonstrate that the judgment appealed herein is erroneous. Accordingly, said judgment is therefore affirmed and appellant’s petition for attorney fees is denied.
Affirmed.
CARROLL, DONALD K„ Acting C. J., and RAWLS, J., concur.